DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 12 February 2021 is acknowledged.
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 is incomplete.  It appears that the end of the claim has been omitted since it abruptly ends with “to add ozone to”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 17-20 recites the limitation "the secondary sanitizing" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-20 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 21, 22, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2014/0239215 to Cardaropoli.
Regarding Claim 8 and 21, Cardaropoli teaches an apparatus for providing hygienic drinking water to a poultry/animal husbandry facility, comprising: a potable water supply (Cardaropoli Fig. 1 #50); and/or paragraph [0005]); a nipple drinker assembly including at least one water supply conduit (Cardaropoli #50; and/or paragraph [0005]); and at least one nipple drinker connected with said water supply conduit to deliver water to one of a poultry flock and unit of food animal production (Cardaropoli Fig. 1 and 6); and a pathogen inhibiting material arranged within said water supply conduit (Cardaroopli Fig. 6 #200 copper paragraph [0020] and [0023]), said material performing as the secondary sanitizing agent and preventing the formation of biofilm in the drinking water being supplied to the flock (Cardaropoli teaches copper structure which is capable of the claimed function; regarding claim 21 the nipple and the element #50 together are considered the conduit unit).
Regarding Claim 22 and 23, Cardaropoli teaches the water supply conduit is constructed of synthetic plastic, polyvinyl chloride (Cardaropoli paragraph [0051]).
21, 24, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,202,858 to Bruce et al.
Regarding Claims 21, 24 and 25, Bruce teaches an apparatus for providing hygienic drinking water comprising: at least one water supply conduit configured for delivering a water supply; and a pathogen inhibiting material arranged within said water supply conduit to sanitize the water supply and prevent the formation of biofilm therein. (Bruce Fig. 1 and 2 #11, the term “within” does not explicitly define a separate layer and can be broadly interpreted as the material used to form the conduit, since water passes through #11 it satisfies the limitation of water supply, #11 is porous and satisfies “mesh”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,669,077 to Splerenburg in view of U.S. Patent No. 5,358,589 to Inoue.
Regarding Claim 8, Splerenburg teaches an apparatus for providing hygienic drinking water to a poultry/animal husbandry facility, comprising: a potable water supply; a nipple drinker assembly including at least one water supply conduit and at least one nipple drinker connected 
Splerenburg teaches the nipple drinker is connected to a waterline, but is silent on explicitly teaching a pathogen inhibiting material arranged within said water supply conduit, said material performing as the secondary sanitizing agent and preventing the formation of biofilm in the drinking water being supplied to the flock.  However, Inoue teaches the general knowledge of one of ordinary skill in the art that it is known to provide a pathogen inhibiting material arranged within said water supply conduit, said material performing as the secondary sanitizing agent and preventing the formation of biofilm in the drinking water being supplied to the flock (Inoue #5 and #1, Col. 5 line 29-35).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Splerenburg with the teachings of Inoue at the time of the invention for organism deposits as taught by Inoue.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 17, Splerenburg as modified teaches said pathogen inhibiting material comprises at least one of a copper mesh and a copper alloy mesh (Inoue Col. 5 line 29, gauze satisfies the limitation of mesh).
Regarding Claim 18, Splerenburg as modified teaches said mesh is arranged within said water supply conduit and does not restrict a flow of water within said water supply conduit (Inoue Fig. 1 #5).
Regarding Claim 19, Splerenburg as modified teaches said mesh extends continuously within and along a length of said water supply conduit to increase a contact surface of said pathogen inhibiting material (Inoue Fig. 1 #5, “a length” does not define a specific distance and can be broadly interpreted as 1inch or 20 feet).

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,669,077 to Splerenburg in view of U.S. Patent No. 5,358,589 to Inoue as applied to claims 8 and 17 above, and further in view of U.S. Patent No. 10,781,118 to Boyle.
Regarding Claim 20, Splerenburg as modified is silent on further comprising an ozone generator connected with said nipple drinker assembly to add ozone to.  However, Boyle teaches the general knowledge of one of ordinary skill in the art that it is known to provide an ozone generator connected to a potable water system for animals in combination with antimicrobial treatment (Boyle abstract; Col. 1 line 55).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Splerenburg with the teachings of Boyle at the time of the invention to eliminate viruses and disease and to provide a synergistic effect as taught by Boyle (Boyle Col. 3 lines 30-35).  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent CN 105090626 A to Guo et al.

Regarding Claim 22, Guo teaches the water supply conduit is constructed from synthetic plastic (Guo #3, English abstract)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 105090626 A to Guo et al.
Regarding Claim 23, Guo teaches a synthetic plastic, but appears to be silent on explicitly teaching comprises at least one polyvinyl chloride and chlorinated polyvinyl chloride.  However, the examiner takes official notice that it is old and notoriously well-known to select polyvinyl chloride and chlorinated polyvinyl chloride plastics for water supply lines.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Guo at the time of the invention since the modification is merely an obvious engineering design choice involving the selection of a known material for intended use [Leshin 125 USPQ 416].  One would be .

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 105090626 A to Guo et al in view of U.S. Patent No. 5,358,589 to Inoue.
Regarding Claim 24, Guo is silent on said pathogen inhibiting material comprises at least one of a copper mesh and a copper alloy mesh. However, Inoue teaches the general knowledge of one of ordinary skill in the art to select a copper mesh (Inoue #5 and #1, Col. 5 line 29-35; Col. 5 line 29, gauze satisfies the limitation of mesh).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Guo with the teachings of Inoue at the time of the invention for application for its strong bond to the inner wall as taught by Inoue.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substation of one known copper liner for another to obtain predictable results.
Regarding Claim 25, Guo as modified teaches said mesh extends continuously within and along a length of said water supply conduit to increase a contact surface of said pathogen inhibiting material (Guo Fig. 1 #5; “a length” does not define a specific distance and can be broadly interpreted as 1inch or 20 feet ).

Claims 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 105090626 A to Guo et al in view of U.S. Patent No. 5,358,589 to Inoue as applied to claims 25, 24, 21 above, and further in view of U.S. Patent No. 10,781,118 to Boyle.
Regarding Claim 26, Guo as modified is silent an ozone generator arranged between a water supply and said water supply conduit for adding ozone to the water supply and to oxidize contaminants and further sanitize the water supply.  However, Boyle teaches the general knowledge of one of ordinary skill in the art that it is known to incorporate an ozone generator to 
Regarding Claim 27, Guo as modified teaches comprising at least one reaction tank (Boyle Fig. 1 #42) arranged between said ozone generator and said water supply conduit, wherein said ozonated water supply is retained in said reaction tank for a period sufficient for oxidizing dissolved metals and other contaminates.
Regarding Claim 28, Guo as modified teaches comprising at least one filter arranged between said reaction tank and said water supply conduit (Boyle Fig. 1 #20; applicant doesn’t specify what portion of the water supply conduit, the portion leading into the ozone generator or the portion leading out of the ozone generator to the feeding station; structure of Boyle satisfies the broad limitation of the claim language).
Regarding Claim 29, Guo as modified is silent on a bypass water supply line assembly arranged between said ozonated water supply and said filter, said bypass water supply line being configured to deliver a pressurized flow of ozonated water to said water supply conduit.  However, the examiner takes official notice that it is old and notoriously well-known in systems to incorporate bypass lines for ease of maintenance and to operate when a function is not desired.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Guo at the time of the invention.  Merely eliminating the step of the filter is an obvious engineering design choice when that function is not desired [In re Karlson, 311 F.2d 581, 583, 136 USPQ 184, 186 (CCPA 1963)].  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 105090626 A to Guo et al in view of U.S. Patent No. 5,358,589 to Inoue and U.S. Patent No. 10,781,118 to Boyle as applied to claims 21-29 above, and further in view of U.S. Patent Pub. No. 2009/0077992 to Anderson et al.
Regarding Claim 30, Guo as modified teaches a cooling system (Guo Col. 16 lines 12-35; Fig. 1 #26) arranged between the filter and water supply configured to regulate the temperature of the water delivered from said water supply conduit, but is silent on explicitly teaching comprising a geothermal cooling system.  However, Anderson teaches the use of a geothermal cooling system in water supply (Anderson Fig.10 and 11 paragraph [0043], [0128]).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Guo with the teachings of Anderson at the time of the invention for affordability as taught by Anderson.  The modification is merely the simple substitution of one known cooling system for another to obtain predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Pub. No. 2020/0078701 and U.S. Patent Pub. No. 2003/0000896 teach known potable water systems.  U.S. Patent No. 4,375,199, U.S. Patent No. 4,334,345; U.S. Patent Pub. No. 2019/0152817 teach known copper mesh applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



01 March 2021